Exhibit 10.32 SUBORDINATION AND INTERCREDITOR AGREEMENT THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “ Agreement ”) is entered into as of this 30th day of September, 2013, by and among FREDRIC NEVILLE ESHELMAN REVOCABLE TRUST u/a dated July 13, 1988, as amended and/or restated (“ Subordinated Lender ”), FURIEX PHARMACEUTICALS, INC. , a Delaware corporation, APBI HOLDINGS, LLC , a North Carolina limited liability company, DEVELOPMENT PARTNERS, LLC , a Delaware limited liability company, and GENUPRO, INC. , a North Carolina corporation (either individually or collectively as the context may require, the “ Borrower ”), and MIDCAP FUNDING III, LLC , a Delaware limited liability company, as Agent (acting in such capacity, “ Agent ”) for the financial institutions or other entities from time to time parties to the Senior Loan Agreement (as hereinafter defined), and as a Lender, or such then present holder or holders of the Senior Loan (as hereinafter defined) as may from time to time exist (the “ Lenders ,” and collectively with the Agent, the “ Senior Lenders ”). RECITALS A. Borrower and Senior Lenders have entered into a Second Amended and Restated Loan and Security Agreement dated as of the date hereof (as the same may be amended, restated, supplemented or otherwise modified from time to time as permitted herein, the “ Senior Loan Agreement ”) pursuant to which, among other things, Senior Lenders have agreed, subject to the terms and conditions set forth in the Senior Loan Agreement, to make certain loans and financial accommodations to Borrower and the other Loan Parties (as defined below). All of Borrower’s obligations to the Agent and the Senior Lenders under the Senior Loan Agreement and the other Senior Loan Documents (as hereinafter defined) are secured by liens on and security interests in substantially all of the now existing and hereafter acquired personal property of Borrower, other than certain Intellectual Property as more specifically set forth in the Senior Loan Agreement (all collateral, real and personal, now or hereafter encumbered by the lien of any Senior Loan Document is herein referred to collectively as the “ Collateral ”). Borrower and any other Loan Party (as defined in the Senior Loan Agreement) may each be referred to herein as a “ Loan Party ” and collectively as “ Loan Parties ”. All other capitalized terms used but not defined herein shall have the meanings set forth in the Senior Loan Agreement. B.
